Citation Nr: 0903104	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-18 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence had been received to 
reopen the claim of service connection for an acquired 
psychiatric disorder, to include an anxiety disorder and 
dysthymia and, if so, entitlement to service connection for 
an acquired psychiatric disorder, to include an anxiety 
disorder and dysthymia.  

2.  Whether new and material evidence had been received to 
reopen the claim of service connection for chronic 
gastrointestinal condition, to include gastroesophageal 
reflux disease and esophageal erosion and, if so, entitlement 
to service connection for chronic gastrointestinal condition, 
to include gastroesophageal reflux disease and esophageal 
erosion.  

3.  Entitlement to service connection for claimed headaches, 
to include as secondary to an acquired psychiatric disorder.  




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1987 to May 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2008. 

The Board notes that the RO originally characterized the 
issue on appeal as whether new and material evidence had been 
received to reopen the claim of service connection for 
personality disorder/anxiety disorder/dysthymia; however, the 
veteran testified that he was not seeking service connection 
for a personality disorder.  Therefore, the Board has 
recharacterized the issue as stated on the title page. 

Regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claims, because the issues go to the 
Board's jurisdiction to reach and adjudicate the underlying 
claims de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claims of service connection for an acquired 
psychiatric disorder, to include an anxiety disorder and 
dysthymia, and chronic gastrointestinal condition, to include 
gastroesophageal reflux disease and esophageal erosion, and 
the issue of service connection for headaches secondary to an 
acquired psychiatric disorder are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  In November 2000, the RO denied reopening of the 
veteran's previously denied claims of service connection for 
an acquired psychiatric disorder, to include an anxiety 
disorder and dysthymia, and service connection for chronic 
gastrointestinal condition, to include gastroesophageal 
reflux disease and esophageal erosion.  

3.  The additional evidence received since the November 2000 
RO rating decision is neither cumulative nor redundant of 
evidence previously of record, does relate previously 
unestablished facts necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims 
of service connection for an acquired psychiatric disorder, 
to include an anxiety disorder and dysthymia, and for chronic 
gastrointestinal condition, to include gastroesophageal 
reflux disease and esophageal erosion.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for an 
acquired psychiatric disorder, to include an anxiety disorder 
and dysthymia.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156 (2008).  

2.  New and material evidence has been submitted to reopen 
the previously denied claim of service connection for chronic 
gastrointestinal condition, to include gastroesophageal 
reflux disease and esophageal erosion.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken hereinbelow is 
favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  


II. Analysis of Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The veteran submitted claims of service connection for an 
acquired psychiatric disorder, to include an anxiety disorder 
and dysthymia, and for service connection for chronic 
gastrointestinal condition, to include gastroesophageal 
reflux disease and esophageal erosion in January 2000.   The 
RO issued a rating decision in August 2000 that denied 
service connection for both claims.  The veteran did not file 
a timely Notice of Disagreement.   The veteran then submitted 
service treatment records and the November 2000 RO rating 
decision denied reopening of either the veteran's claims.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed a petition to reopen his claims of service 
connection for acquired psychiatric disorder, to include an 
anxiety disorder and dysthymia, and service connection for 
chronic gastrointestinal condition, to include 
gastroesophageal reflux disease and esophageal erosion in 
April 2005.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  


Petition to Reopen Acquired Psychiatric Disorder 

The additional evidence recently associated with the file 
includes the veteran's testimony, his VA treatment notes, and 
his Social Security Administration records. 

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  

The Board also finds that the newly submitted evidence is 
material since he testified about his in-service diagnosis, 
his in-service psychiatric treatment, and his current 
disability.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for an acquired psychiatric disorder, to include an anxiety 
disorder and dysthymia.  


Petition to Reopen Claim of Chronic Gastrointestinal 
Condition

The additional evidence recently associated with the file 
includes the veteran's testimony, his VA treatment notes, and 
his Social Security Administration records. 

The Board finds that this evidence is "new" in that it was 
not previously of record.  It also is "material" in that it 
presents a new theory of entitlement in support of his claim.  
The Board also finds that the newly submitted evidence is 
material since he discussed his in-service treatment and the 
possible nexus to his current disability.   

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for chronic gastrointestinal condition, to include 
gastroesophageal reflux disease and esophageal erosion


ORDER

As new and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder, to include 
an anxiety disorder and dysthymia.  
has been received, the appeal to this extent is allowed, 
subject to further development as discussed hereinbelow.  

As new and material evidence to reopen the claim of service 
connection for chronic gastrointestinal condition, to include 
gastroesophageal reflux disease and esophageal erosion has 
been received, the appeal to this extent is allowed, subject 
to further development as discussed hereinbelow.  


REMAND

The Board finds that the further development is warranted 
with the now reopened claims of service connection an 
acquired psychiatric disorder, to include an anxiety disorder 
and dysthymia, and service connection for chronic 
gastrointestinal condition, to include gastroesophageal 
reflux disease and esophageal erosion.  

The Board also finds that the issue of service connection for 
headaches, to include as secondary to an acquired psychiatric 
disorder is inextricably intertwined with the reopened claim 
of service connection for an acquired psychiatric disorder.  
The Board notes that, where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  Henderson v. West, 12 
Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

The Board notes that a disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet App. 439 (1995).  However, the issue of service 
connection for an acquired psychiatric disorder, to include 
an anxiety disorder and dysthymia, is still before the Board 
and therefore, the action as to the issue of secondary 
service connection for headaches must be deferred as well.  

The veteran has testified that he did have a psychiatric 
problems in service that have continued until present and 
believes that his in-service diagnosis of a personality 
disorder was an incorrect diagnosis.  The RO should schedule 
the veteran for a VA examination to determine if he has a 
current diagnosed psychiatric disorder and if it is related 
to service.  

The veteran also has testified that he current 
gastrointestinal conditions are related to his in-service 
treatment for constipation and a viral syndrome.  The Board 
finds that the RO should schedule the veteran for a VA 
examination to determine the current nature and etiology of 
his claimed chronic gastrointestinal condition, to include 
gastroesophageal reflux disease and esophageal erosion.  
 
The veteran is hereby advised that failure to report to the 
scheduled examinations may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims on appeal.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
innocently acquired psychiatric disorder.  
The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran currently suffers from acquired 
psychiatric disability, to include an 
anxiety disorder and dysthymia, that had 
its clinical onset during his period of 
active service.  The examiner in this 
regard should address the significance of 
the diagnosis of a personality disorder 
rendered in service.  The examiner should 
set forth all examination findings, along 
with the complete rationale for all 
conclusions reached.  

4.  The veteran also should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
headaches.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should render an opinion as 
to whether the veteran has a current 
headache disability that at least as 
likely as not had its clinical onset in 
service or is caused or aggravated by the 
claimed acquired psychiatric disorder.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

5.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed 
gastrointestinal condition, to include 
gastroesophageal reflux disease and 
esophageal erosion.  The entire claims 
file must be made available to the 
examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner should render an opinion as 
to whether it is at least as likely as 
not that the veteran currently suffers 
from a gastrointestinal disability, to 
include gastroesophageal reflux disease 
and esophageal erosion that had its 
clinical onset in service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
It is again noted that 38 C.F.R. § 3.317 
is a very detailed regulation requiring 
such a level of specificity.  If any 
deficiencies in the examination report 
are noted, the report should be returned 
to the examiner for completion before any 
readjudication is made.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with a Statement 
of the Case (SSOC) and afford them with 
an appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


